Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:


SUN FAB INDUSTRIAL
CONTRACTING, INC.,


RELATOR.

§
 
§
 
§
 
§
 
§



No. 08-11-00085-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS



 

 

 





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator seeks a writ of mandamus to overturn an order denying its motion to compel
arbitration pursuant to the Federal Arbitration Act (“FAA”).  A writ of mandamus will issue only
if the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal. 
In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004).  A party may bring
an interlocutory appeal from an order denying a motion to compel arbitration under the FAA. 
See Tex.Civ.Prac.&Rem.Code Ann. § 51.016 (West Supp. 2010); In re Merrill Lynch & Co.,
Inc., 315 S.W.3d 888, 891 n.3 (Tex. 2010)(orig. proceeding); Sidley Austin Brown & Wood, LLP
v. J.A. Green Dev. Corp., 327 S.W.3d 859, 861 (Tex.App.--Dallas 2010, no pet.).  Because
Relator has an adequate remedy by appeal, the petition for a writ of mandamus is denied.  See In
re H.D. Vest, Inc., ___ S.W.3d ___, ___, 2010 WL 4816067, at *1 (Tex.App.--El Paso Nov. 29,
2010, orig. proceeding).




March 23, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.